Citation Nr: 0335994	
Decision Date: 12/19/03    Archive Date: 12/24/03

DOCKET NO.  99-23 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an increased evaluation for residuals of 
lymphoma of the bowel, with partial resection, currently 
evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel






REMAND

On April 15, 2003, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  The record indicates that the veteran 
has been treated for his residuals of 
lymphoma of the bowel by Dr. Larry 
J. Sarginger, 121 East Arch Street, St. 
Mary's, Pennsylvania 15857.  Please make 
arrangements to obtain all records 
pertaining to the veteran's residuals of 
lymphoma of the bowel for the period from 
January 2001 to the present.  If these 
records cannot be obtained and we don't 
have affirmative evidence that they do 
not exist, inform the veteran of the 
records that we were unable to obtain, 
including what efforts were made to 
obtain them.  Also inform the veteran 
that we will proceed to decide his appeal 
without these records unless he is able 
to submit them.  Allow an appropriate 
period of time within which to respond.  

2.  After completing the development 
sought above, please make arrangements 
with the appropriate VA medical facility 
for the veteran to be afforded a 
gastrointestinal examination.  The 
examiner should review the claims folder 
and provide a full description of any and 
all current manifestations of disability 
occasioned by the service-connected 
residuals of lymphoma of the bowel, with 
partial resection.  All indicated tests 
and studies should be conducted.  The 
examiner should address whether the 
veteran experiences symptoms manifested 
by anemia, weight loss, periodic 
vomiting, recurrent hematemesis or 
melena, or resulting impairment of 
health.  The examiner should also comment 
on whether episodes of symptoms are 
severe or incapacitating, whether the 
manifestations are continuously moderate, 
how many days symptomatic episodes last, 
and how many times per year symptomatic 
episodes occur.  The examiner is further 
requested to note whether the veteran has 
any obstruction of the bowel shown by 
X-ray, with frequent prolonged episodes 
of severe colic distension, nausea, or 
vomiting.  

In addition, the examiner is requested to 
determine whether the veteran suffers 
from chronic fatigue as a result of his 
service-connected residuals of lymphoma 
of the bowel.  If the examiner concludes 
that the veteran suffers from chronic 
fatigue that is attributable to his 
service-connected residuals of lymphoma, 
the examiner should offer an opinionas to 
whether the veteran's chronic fatigue 
currently is productive of debilitating 
fatigue, cognitive impairments, or a 
combination of other signs and symptoms 
which are nearly constant and restrict 
routine daily activities to 50 to 75 
percent of the pre-illness level; or 
which wax and wane, resulting in periods 
of incapacitation of at least four but 
not less than six weeks total duration 
per year; are nearly constant and 
restrict routine daily activities to less 
than 50 percent of the pre-illness level; 
or which wax and wane, resulting in 
periods of incapacitation of at least six 
weeks total duration per year; or are 
nearly constant and so severe as to 
restrict routine daily activities almost 
completely and which may occasionally 
preclude self-care.  

In offering the above opinion regarding 
the severity of the condition, the 
examiner is to be advised that, for the 
purpose of evaluating this disability, 
the condition will be considered 
incapacitating only while it requires bed 
rest and treatment by a physician.  See 
38 C.F.R. § 4.88b, Part 4, Diagnostic 
Code 6354 (2002).  The examiner should 
also offer an opinion concerning the 
employability of the veteran due to 
service-connected disability.  A complete 
rationale for any opinion expressed 
should be included in the examination 
report.  

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



